Docket No. 104679.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. JORGE
                RODRIGUEZ, Appellant.

                    Opinion filed June 5, 2008.



   JUSTICE BURKE delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Kilbride,
Garman, and Karmeier concurred in the judgment and opinion.



                             OPINION

    At issue in this case is whether section 5–8–1(a)(1)(d)(i) of the
Unified Code of Corrections (730 ILCS 5/5–8–1(a)(1)(d)(i) (West
2006)), which provides for a 15-year sentence enhancement for any
defendant who commits first degree murder “while armed with a
firearm,” applies to an unarmed defendant found guilty of first degree
murder on a theory of accountability. The circuit court of Cook
County held that subsection (i) applied to defendant. The appellate
court affirmed. 372 Ill. App. 3d 797. For the reasons that follow, we
affirm the judgment of the appellate court.
                             BACKGROUND
    The facts of this case are not in dispute. On July 29, 2001,
defendant was involved in the murder of Mario Avila. As part of a
plan, defendant met with Avila under the premise of buying drugs,
then brought his co-conspirator, Phonakone Sangathit, over to Avila’s
car. Defendant, who was unarmed, stood by while Sangathit shot and
killed Avila. Defendant was later arrested and charged with first
degree murder.
    After trial, a jury found defendant guilty of first degree murder
under a theory of accountability. The trial judge sentenced him to 35
years in prison for the murder, plus an additional 15 years pursuant to
subsection (i) for committing the offense while armed with a firearm.
    Section 5–8–1(a) of the Unified Code of Corrections provides,
            “(a) Except as otherwise provided in the statute defining
        the offense, a sentence of imprisonment for a felony shall be
        a determinate sentence set by the court under this Section,
        according to the following limitations:
                 (1) for first degree murder,
                     (a) a term shall be not less than 20 years and not
                 more than 60 years, ***
                                    ***
                     (d)(i) if the person committed the offense while
                 armed with a firearm, 15 years shall be added to the
                 term of imprisonment imposed by the court;
                     (ii) if, during the commission of the offense, the
                 person personally discharged a firearm, 20 years shall
                 be added to the term of imprisonment imposed by the
                 court;
                     (iii) if, during the commission of the offense, the
                 person personally discharged a firearm that
                 proximately caused great bodily harm, permanent
                 disability, permanent disfigurement, or death to
                 another person, 25 years or up to a term of natural life
                 shall be added to the term of imprisonment imposed
                 by the court.” 730 ILCS 5/5–8–1(a) (West 2006).



                                  -2-
    The appellate court affirmed the trial court. In response to
defendant’s argument that he should not receive the 15-year
enhancement because he was not in physical possession of a firearm
during the offense, the appellate court stated, “Had the legislature
wished to limit the enhancement in section (i) to persons who
personally discharge [sic] a firearm, it would have placed the word
‘personally’ in the language of the statute, as it did in subsections (ii)
and (iii).” 372 Ill. App. 3d at 800-81. According to the appellate
court, by omitting the word “personally” from subsection (i), the
legislature indicated that subsection (i) applied not only to those who
are actually armed with a firearm during a first degree murder, but
also to defendants found guilty of the same murder through an
accountability theory, even if they were unarmed during the offense.
This appeal followed.

                             ANALYSIS
    In 1999, the General Assembly added the 15-, 20-, and 25-year
firearm sentence enhancements to section 5–8–1 (sections
5–8–1(a)(1)(d)(i) through (a)(1)(d)(iii)) through Public Act 91–404.
In the instant case, we must determine whether the legislature
intended subsection (i) to apply to defendants guilty of first degree
murder through an accountability theory, even if they were not armed
during the offense. Our decision will depend on our determination of
whether the principles of accountability and common design apply to
subsection (i). This is a question of law, which we review de novo.
Loman v. Freeman, No. 104289 (April 17, 2008).
    We begin our analysis with a review of the principles of
accountability and common design. “Accountability is not a crime in
and of itself but, rather, a mechanism through which a criminal
conviction may result.” People v. Pollock, 202 Ill. 2d 189, 210
(2002). Section 5–2(c) of the Criminal Code of 1961 provides that
“[a] person is legally accountable for the conduct of another when
*** [e]ither before or during the commission of an offense, and with
the intent to promote or facilitate such commission, he solicits, aids,
abets, agrees or attempts to aid, such other person in the planning or
commission of the offense.” 720 ILCS 5/5–2(c) (West 2006).



                                   -3-
    Our accountability statute does not deviate from the common law
rule of common design. People v. Armstrong, 41 Ill. 2d 390, 399
(1968). The first decision from this court to discuss the common-
design rule was Brennan v. People, 15 Ill. 511 (1854). In Brennan, we
held an accomplice accountable for the murder that his codefendant
committed. Brennan, 15 Ill. at 516. “If several persons conspire to do
an unlawful act, *** [t]he act of one of them done in furtherance of
the original design, is, in consideration of law, the act of all.”
Brennan, 15 Ill. at 516. Through the years, the principles of
accountability and common design have been utilized by this court to
hold defendants involved in the commission of an offense
accountable for the criminal conduct of any other codefendant. See
Hamilton v. People, 113 Ill. 34 (1885) (defendant who took part in a
robbery liable for the felony murder committed by his co-conspirators
during the robbery); People v. Tarver, 381 Ill. 411 (1942) (defendant
who had a rifle with him when he left a truck that arrived at the scene
of a gang confrontation, and was carrying the rifle when a shooting
occurred, held to be a member of the gang and responsible for the acts
done in carrying out the common purpose of the gang, namely,
murder); People v. Kessler, 57 Ill. 2d 493 (1974) (defendant who
assisted in the planning of a burglary, then waited in an automobile
while his codefendants committed a robbery that escalated into
murder, held accountable for burglary and attempted murder).
    In People v. Sangster, 91 Ill. 2d 260 (1982), we addressed the
issue of whether the principles of accountability and common design
apply not only to a determination of a defendant’s culpability for a
criminal act, but also to a calculation of a defendant’s sentence in
compliance with sentencing statutes. In Sangster, the defendant was
convicted of murder, armed robbery, and aggravated kidnapping on
an accountability theory. Sangster, 91 Ill. 2d at 262. The defendant
did not physically participate in the crimes, but it was undisputed that
he was accountable for what occurred. Sangster, 91 Ill. 2d at 262. He
was sentenced to consecutive terms of 40, 30, and 15 years pursuant
to section 5–8–4(a) of the Unified Code of Corrections, which
provided:
        “The court shall not impose consecutive sentences for
        offenses which were committed as part of a single course of
        conduct during which there was no substantial change in the

                                  -4-
        nature of the criminal objective, unless, one of the offenses
        for which defendant was convicted was a Class X or Class 1
        felony and the defendant inflicted severe bodily injury, in
        which event the court may enter sentences to run
        consecutively. Sentences shall run concurrently unless
        otherwise specified by the court.” (Emphasis added.) Ill. Rev.
        Stat. 1979, ch. 38, par. 1005–8–4(a).
Sangster, 91 Ill. 2d at 264.
    On appeal, the defendant argued that principles of law mandated
that the court construe “the defendant,” as used in section 5–8–4, in
his favor, with nothing taken by intendment or implication against
him. Sangster, 91 Ill. 2d at 264. The appellate court agreed with the
defendant, stating that it saw “no reason to add after the word
‘defendant’ in the phrase, ‘and the defendant inflicted severe bodily
injury’ the phrase, ‘or someone for whose conduct the defendant is
accountable.’ ” People v. Sangster, 95 Ill. App. 3d 357, 364-65
(1981). The appellate court then vacated the defendant’s consecutive
sentences on the theory that the defendant, who did not physically
take part in the crimes for which he was sentenced, did not “inflict
severe bodily injury,” as required by the sentencing statute. Sangster,
95 Ill. App. 3d at 364-65.
     We reversed the appellate court. Sangster, 91 Ill. 2d at 266. We
held that, at the time the legislature enacted the consecutive-
sentencing statute, the accountability statute had been interpreted as
meaning: “ ‘where one aids another in the planning or commission of
an offense, he is legally accountable for the conduct of the person he
aids; and that the word “conduct” encompasses any criminal act done
in furtherance of the planned and intended act.’ ” Sangster, 91 Ill. 2d
at 265, quoting Kessler, 57 Ill. 2d at 497. We held that the legislature
must be presumed to have known that the accountability statute had
been so construed when it enacted the consecutive-sentencing statute,
and, therefore, the defendant was accountable for the fact that his
accomplices inflicted severe bodily injury upon their victims.
Sangster, 91 Ill. 2d at 265. We further held, “[h]ad the General
Assembly intended that the consecutive sentencing provisions be
inapplicable to a defendant found guilty under [a theory of
accountability], it would have been a simple matter to provide for an
exception as it did in section 9–1(b)(6)(a) of the Criminal Code,”

                                  -5-
which provides that a defendant found guilty of murder may be
sentenced to death if “the murdered individual was actually killed by
the defendant” (emphasis added) (Ill. Rev. Stat. 1979, ch. 38, par.
9–1(b)(6)(a)). Sangster, 91 Ill. 2d at 265-66.
     In People v. Jordan, 103 Ill. 2d 192 (1984), defendant Rowe
physically restrained a bystander while his accomplice killed the
victim. Jordan, 103 Ill. 2d at 202-03. Rowe was convicted of felony
murder on a theory of accountability. Jordan, 103 Ill. 2d at 202. The
trial judge found that the crime Rowe took part in was “brutal and
heinous” and sentenced him to an extended term of imprisonment
pursuant to section 5–5–3.2(b)(2) of the Unified Code of Corrections.
Jordan, 103 Ill. 2d at 203. Section 5–5–3.2(b)(2) authorized a trial
judge to impose an extended-term sentence “[w]hen a defendant is
convicted of any felony and the court finds that the offense was
accompanied by exceptionally brutal or heinous behavior indicative
of wanton cruelty” (Ill. Rev. Stat. 1979, ch. 38, par.
1005–5–3.2(b)(2)). Jordan, 103 Ill. 2d at 214. The appellate court
affirmed Rowe’s sentence. Jordan, 103 Ill. 2d at 202.
     Before this court, Rowe argued that the plain language of the
sentencing statute provided that the defendant himself, and not one
for whose conduct he is responsible, must have engaged in the brutal
or heinous behavior. Jordan, 103 Ill. 2d at 214. Rowe then claimed
that his personal conduct, which was limited to restraining a
bystander, was not brutal or heinous. Jordan, 103 Ill. 2d at 214.
     We rejected Rowe’s argument and affirmed the appellate court.
Jordan, 103 Ill. 2d at 215. Applying the reasoning set forth in
Sangster, we held that the legislature, when it enacted section
5–3–3.2(b)(2), presumably knew that the accountability statute had
been interpreted to hold all defendants legally accountable for the
conduct of all other defendants participating in a crime, and that
“conduct” encompassed any criminal act done in furtherance of the
planned act. Jordan, 103 Ill. 2d at 214. We further noted that section
5–3–3.2(b)(2) contained no language providing that the defendant
himself commit the brutal or heinous acts in order to be eligible for
extended-term sentencing. Jordan, 103 Ill. 2d at 215. Accordingly,
we held that an extended-term sentence pursuant to section
5–3–3.2(b)(2) may be imposed upon a defendant found guilty on an
accountability theory. Jordan, 103 Ill. 2d at 215.

                                 -6-
     The State argues that we must apply the reasoning of Sangster and
Jordan to the instant case. According to the State, the legislature
enacted subsection (i) with the knowledge that “the accountability
statute had been interpreted to hold all defendants legally accountable
for the conduct of all other defendants participating in a crime, and
that ‘conduct’ encompassed any criminal act done in furtherance of
the planned act.” See Jordan, 103 Ill. 2d at 214. Thus, the State
argues, it must be presumed that the legislature intended subsection
(i) to apply to all codefendants found accountable for a first degree
murder when any one of them committed the offense while armed
with a firearm.
     Defendant argues that Sangster and Jordan are not applicable to
the instant case because the statutes at issue in those cases were
different from subsection (i). Defendant contends that the statutes in
Sangster and Jordan “altered a defendant’s sentence based on the
overall harm caused by the offense”; specifically, whether brutal or
heinous conduct was committed or whether severe bodily injury
occured. Jordan, 103 Ill. 2d at 214-15; Sangster, 91 Ill. 2d at 264.
Defendant contends that, in contrast, subsection (i) “focuses on one
particular potential instrumentality of the crime and the personal
conduct of the armed individual.” Thus, according to defendant,
subsection (i) involves a more specific purpose and punishment than
the statutes at issue in Sangster and Jordan.
     We agree with the State and find that the reasoning behind our
decisions in Sangster and Jordan applies to the instant case. When a
defendant aids or abets another in committing a crime, he is
accountable and may be punished for any criminal act any of his
codefendant had done in furtherance of the crime, whether that act
was inflicting severe bodily injury, committing a brutal and heinous
felony, or being armed with a firearm. See People v. Macias, 371 Ill.
App. 3d 632 (2007) (relying on Sangster, appellate court applied
subsection (i) to unarmed defendant who ordered the murder of
victim). See also Tarver, 381 Ill. at 416 (“[a] shot fired by one of the
defendants *** was a shot fired by all and all of them must answer for
the result”); People v. Freeman, 101 Ill. App. 3d 1014, 1017 (1981)
(unarmed defendant who participated with an armed defendant in a
beating found through principles of accountability to be “armed with
a dangerous weapon” and therefore guilty of armed violence).

                                  -7-
     Applying the reasoning of Sangster and Jordan to the instant
case, we must presume that the legislature was aware that the
accountability statute had been interpreted to hold that when a
defendant aids or abets another in committing a crime he is
accountable, and may be punished, for any act of his codefendant
done in furtherance of the crime. Accordingly, just as Sangster held
that “the defendant,” as used in section 5–8–4, includes “someone for
whose conduct the defendant is accountable, we now hold that “the
person,” as used in subsection (i), includes “someone for whose
conduct the person is accountable.” Therefore, we find that
subsection (i) applies to defendant because he aided and abetted
Sanagthit in the first degree murder of Avila, which rendered him
accountable for all of Sangathit’s criminal acts done in furtherance of
that crime, including being armed with a firearm.
     Further support for our conclusion can be found in the contrast in
statutory language that exists between subsection (i) and sections
5–8–1(a)(1)(d)(ii) and 5–8–1(a)(1)(d)(iii).
     Subsections (ii) and (iii) provide that 20- and 25-year sentence
enhancements shall apply to the person who “personally discharged”
a firearm during a first degree murder. 720 ILCS 5/5–8–1(a)(1)(d)(ii),
(a)(1)(d)(iii) (West 2006). The appellate court reasoned that this
language limited the application of subsections (ii) and (iii) only to
those who actually discharged a firearm during a first degree murder
and not to their codefendants who did not discharge a firearm. We
agree.
     In both Sangster and Jordan, we noted that neither of the statutes
at issue provided an exception to its application to accountability
defendants through limiting language such as is found in section
9–1(b)(6)(a)(i) of the Criminal Code , which restricts the death
penalty to only those who “actually killed” the victim (720 ILCS
5/9–1(b)(6)(a)(i) (West 2006)). Sangster, 91 Ill. 2d at 265-66; Jordan,
103 Ill. 2d at 215. Thus, we held in Sangster and Jordan that the
sentencing statutes were applicable to all codefendants if one of them
met the criteria of the sentencing statute. Sangster, 91 Ill. 2d at 265-
66; Jordan, 103 Ill. 2d at 215. In subsections (ii) and (iii), however,
the limiting word “personally” is used. We hold that the term
“personally,” like “actually” as used in section 9–1(b)(6)(a)(i),
insulates subsections (ii) and (iii) from the application of the

                                  -8-
principles of accountability and common design. In contrast,
subsection (i) contains no such limiting language and applies not only
to those who are actually armed, but also to those who are
accountable for the criminal actions of others who are actually armed.
     Finally, we note that the intent of the legislature in enacting
section 5–8–1(a) has been codified in section 33A–1 of the Criminal
Code, which was enacted in Public Act 91–404 with section
5–8–1(a). Section 33A–1(b)(1), entitled “Legislative Intent,”
provides:
            “In order to deter the use of firearms in the commission of
        a felony offense, the General Assembly deems it appropriate
        for a greater penalty to be imposed when a firearm is used or
        discharged in the commission of an offense than the penalty
        imposed for using other types of weapons and for the penalty
        to increase on more serious offenses.” 720 ILCS
        5/33A–1(b)(1) (West 2006).
    Our decision today comports with this stated intent because it
provides an incentive for a would-be criminal to disassociate himself
from someone planning on being armed while committing an offense.
Such disassociation would deprive the armed individual of the aid or
assistance that the unarmed person might otherwise provide. As such,
the crime is less likely to occur, and the use of firearms is deterred.

                         CONCLUSION
   For the foregoing reasons, we affirm the judgment of the appellate
court.

                                 Appellate court judgment affirmed.




                                 -9-